(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Apareciendo que no existe falta de diligencia por parte del apelante en la tramitación del presente recurso, y que *1003por el contrario lia hecho todas las gestiones pertinentes para la obtención en tiempo de la transcripción de las notas taquigráficas, habiendo consignado en la secretaría de la corte inferior el importe de los honorarios del taquígrafo en tal concepto; y apareciendo que la referida transcripción fue radicada en la corte de distrito con fecha 19 de mayo de 1930 a los fines de la aprobación que determina la ley, no ha lugar a desestimar.